Exhibit 10.4

AMENDMENT, CONSENT AND EXCHANGE AGREEMENT

This Amendment, Consent and Exchange Agreement (the “Agreement”), dated as of
September 3, 2014, is by and between The Wet Seal, Inc., a Delaware corporation
with offices located at 26972 Burbank, Foothill Ranch, CA 92610 (the “Company”),
and the holder identified on the signature page hereto (“Holder”).

R E C I T A L S

A. On or about March 26, 2014, the Company issued (i) $27,000,000 in aggregate
principal amount of its senior convertible notes (the “Notes”) and (ii) a
warrant (the “Warrant”) to purchase the Company’s Class A common stock, $0.10
par value per share (the “Common Stock”) pursuant to a Securities Purchase
Agreement dated as of March 20, 2014 (the “Existing Securities Purchase
Agreement”) to the Holder. Capitalized terms not defined herein shall have the
meaning as set forth in the Existing Securities Purchase Agreement as amended
hereby.

B. The Company intends to raise up to $30,000,000 by distributing, at no charge,
to holders of the Company’s common stock, on a record date to be set by the
Board of Directors of the Company, non-transferrable rights to subscribe for and
purchase additional shares of Common Stock (the “Rights Offering”).

C. In connection with the Rights Offering, the Company and Holder intend to
enter into that certain Securities Purchase Agreement of even date herewith (the
“SPA”, and together with the other documents, instruments and agreements
executed and delivered in connection therewith or otherwise relating thereto,
the “Designated Transaction Documents”) with certain other entities party
thereto as purchasers, pursuant to which, among other things, the Company shall
issue, and the Purchasers (as defined in the Securities Purchase Agreement)
shall purchase, in a private placement separate from the Rights Offering, shares
of common stock of the Company and warrants to purchase common stock of the
Company (all such transactions contemplated by the Designated Transaction
Documents, collectively, the “Designated Transaction”).

D. The Company has requested that Holder consent to the Company’s entry into and
performance of the Company’s obligations under the Designated Transaction
Documents and the consummation of the Designated Transaction.

E. Upon the terms and conditions set forth herein, Holder is willing to consent
to the Company’s entry into and performance of the Company’s obligations under
the Designated Transaction Documents and the consummation of the Designated
Transaction.

F. In connection with such consent, the Company and the Holder desire to enter
into this Agreement, pursuant to which, among other things, (i) the Company and
the Holder shall amend certain of the Transaction Documents (as defined in the
Existing Securities Purchase Agreement), (ii) the Company and the Holder shall
exchange a Note with an aggregate principal amount of $27,000,000 of the Holder
(the “Existing Note”) for a senior convertible note in the form attached hereto
as Exhibit A (the “Exchanged Note”), with an aggregate principal amount of
$27,000,000, convertible into Common Stock in accordance therewith (the
Exchanged Note as converted, the “Exchanged Note Conversion Shares”) and
(iii) the Company and the Holder shall exchange a Warrant (the “Existing
Warrant”) exercisable into 8,804,348 shares of Common Stock for a warrant to
purchase Common Stock of the Company (the “Exchanged Warrant”) exercisable into
8,804,348 shares of Common Stock (the Exchanged Warrant as exercised, the
“Exchanged Warrant Shares”).

G. The exchange of the Existing Note for the Exchanged Note and the Existing
Warrant for the Exchanged Warrant are each being made in reliance upon the
exemption from registration provided by Section 3(a)(9) of the Securities Act.

A G R E E M E N T

1. Exchange. Subject to the satisfaction (or waiver) of the conditions set forth
in Sections 6 and 7 below, on the Closing Date (as defined below) the Holder
shall, and the Company shall, pursuant to Section 3(a)(9)



--------------------------------------------------------------------------------

of the Securities Act, exchange (i) the Existing Note for the Exchanged Note and
(ii) the Existing Warrant for the Exchanged Warrant. At the Closing (as defined
below), the following transactions shall occur (such transactions in this
Section 1, the “Exchange”):

1.1 Delivery. In exchange for (i) the Existing Note, the Company shall deliver
or cause to be delivered to the Holder the Exchanged Note and (ii) the Existing
Warrant, the Company shall deliver or cause to be delivered to the Holder the
Exchanged Warrant. The Holder shall deliver or cause to be delivered to the
Company (or its designee) the Existing Note and the Existing Warrant, as soon as
commercially practicable following the Closing. As of the Closing Date, all of
the Holder’s rights under the Existing Note and the Existing Warrant shall be
extinguished.

1.2 Other Documents. The Company and the Holder shall execute and/or deliver
such other documents and agreements as are customary and reasonably necessary to
effectuate the Exchange.

1.3 Purchase Price. The Exchanged Note shall be issued to the Holder in exchange
for the Existing Note and the Exchanged Warrant shall be issued to the Holder in
exchange for the Existing Warrant, in each case, without the payment of any
additional consideration.

1.4 Closing. Upon confirmation that the conditions to closing specified in this
Agreement have been satisfied or duly waived by the Holder or the Company, as
applicable, the closing of the Exchange (the “Closing”) shall occur on
September 3, 2014 or such other date as is mutually acceptable to the Holder and
the Company (the “Closing Date”).

2. Amendments to Transaction Documents.

2.1 Ratifications. Except as otherwise expressly provided herein, the Existing
Securities Purchase Agreement and each other Transaction Document, is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that on and after the Closing Date: (i) all references in
the Existing Securities Purchase Agreement to “this Agreement”, “hereto”,
“hereof”, “hereunder” or words of like import referring to the Existing
Securities Purchase Agreement shall mean the Existing Securities Purchase
Agreement as amended by this Agreement, (ii) all references in the other
Transaction Documents, to the “Securities Purchase Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Securities
Purchase Agreement shall mean the Existing Securities Purchase Agreement as
amended by this Agreement, (iii) all references in the Existing Registration
Rights Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words
of like import referring to the Existing Registration Rights Agreement shall
mean the Existing Registration Rights Agreement as amended by this Agreement,
and (iv) all references in the other Transaction Documents to the “Registration
Rights Agreement”, “thereto”, “thereof”, “thereunder” or words of like import
referring to the Registration Rights Agreement shall mean the Registration
Rights Agreement as amended by this Agreement.

2.2 Amendments to Transaction Documents. On and after the Closing Date, each of
the Transaction Documents are hereby amended as follows:

(a) The defined term “Notes” shall mean the Exchanged Notes (as defined in the
Amendment, Consent and Exchange Agreement).

(b) The defined term “Conversion Shares” shall mean the Exchanged Conversion
Shares (as defined in the Amendment, Consent and Exchange Agreement).

(c) The defined term “Warrants” shall mean the Exchanged Warrants (as defined in
the Amendment, Consent and Exchange Agreement).

(d) The defined term “Warrant Shares” shall mean the Exchanged Warrant Shares
(as defined in the Amendment, Consent and Exchange Agreement).



--------------------------------------------------------------------------------

(e) The defined term “Amendment, Consent and Exchange Agreement” shall mean
“that certain Amendment, Consent and Exchange Agreement, dated as of
September 3, 2014, each by and between the Company and Holder”.

(f) The defined term “Transaction Documents” is hereby amended to include the
Amendment, Consent and Exchange Agreement.

3. Consent. The provisions of the Existing Securities Purchase Agreement and the
other Transaction Documents to the contrary notwithstanding, effective as of the
date of this Agreement, Holder hereby consents to the Rights Offering and the
Company’s entry into and performance of the Company’s obligations under the
Designated Transaction Documents and the consummation of the Designated
Transaction.

4. Company Representations and Warranties.

4.1 Organization and Qualification. Each of the Company and its Subsidiaries (as
defined in the Exchanged Notes) are entities duly organized and validly existing
and in good standing under the laws of the jurisdiction in which they are
formed, and have the requisite power and authorization to own their properties
and to carry on their business as now being conducted and as presently proposed
to be conducted. Each of the Company and each of its Subsidiaries is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect. As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on (i) the business, properties, assets, liabilities,
operations (including results thereof) or financial condition of the Company and
its Subsidiaries, taken as a whole, (ii) the transactions contemplated hereby or
in any of the other Transaction Documents taken as a whole or (iii) the
authority or ability of the Company to perform its obligations under the
Transaction Documents (as defined below) taken as a whole. Other than its
Subsidiaries, there is no Person in which the Company, directly or indirectly,
owns capital stock or holds an equity or similar interest.

4.2 Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
each of the other agreements entered into by the parties hereto in connection
with the transactions contemplated by this Agreement (collectively, the
“Exchange Documents”) and to issue the Exchanged Securities in accordance with
the terms hereof and thereof. The execution and delivery of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, (i) the issuance
of the Exchanged Notes and the reservation for issuance and issuance of
Exchanged Conversion Shares issuable upon conversion of the Exchanged Conversion
Shares and (ii) the issuance of the Exchanged Warrants and the reservation for
issuance and issuance of Exchanged Warrant Shares issuable upon exercise of the
Exchanged Warrant Shares, in each case, have been duly authorized by the
Company’s Board of Directors and no further filing, consent, or authorization is
required by the Company, its Board of Directors or its stockholders. This
Agreement and the other Exchange Documents have been duly executed and delivered
by the Company, and constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities laws.

4.3 No Conflict. The execution, delivery and performance of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Exchanged Notes and reservation for issuance and issuance of the Exchanged
Conversion Shares) will not (i) result in a violation of the Certificate of
Incorporation (as defined below) or other organizational documents of the
Company or any of its Subsidiaries, any capital stock of the Company or any of
its Subsidiaries or Bylaws (as defined below) of the Company or any of its
Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and



--------------------------------------------------------------------------------

regulations of the Nasdaq Capital Market (the “Principal Market”) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected except, in the case of
clause (ii) or (iii) above, to the extent such violations that would not
reasonably be expected to have a Material Adverse Effect.

4.4 No Consents. Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with (other than the filing with the SEC of one or more Registration Statements
in accordance with the requirements of the Registration Rights Agreement, filing
a Form D with the SEC, any other filings as may be required by any state
securities agencies and the consent of the Required Lenders (as defined in that
certain Amended and Restated Credit Agreement, dated February 3, 2011, by and
among the Company, the Company’s Subsidiaries, Bank of America, N.A. and the
other institutions party thereto as lenders, as amended, restated, modified or
replaced from time to time), any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its respective obligations under or contemplated by the
Exchange Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company or any Subsidiary is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the Closing Date, and
neither the Company nor any of its Subsidiaries are aware of any facts or
circumstances which might prevent the Company or any of its Subsidiaries from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents. Except as set forth on Schedule 4.4,
the Company is not in violation of the requirements of the Principal Market
(other than the minimum bid price per share of $1.00) and has no knowledge of
any facts or circumstances which could reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future (other than resulting
from the minimum bid price per share of less than $1.00).

4.5 Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the Exchanged Securities is exempt from registration under the Securities
Act. The offer and issuance of the Exchanged Securities is exempt from
registration under the Securities Act pursuant to the exemption provided by
Section 3(a)(9) thereof.

4.6 Issuance of Exchanged Securities. The issuance of the Exchanged Notes and
the Exchanged Warrants are duly authorized and upon issuance in accordance with
the terms of the Exchange Documents shall be validly issued, fully paid and
non-assessable and free from all taxes, liens, charges and other encumbrances
with respect to the issue thereof. Upon issuance or conversion in accordance
with the Exchanged Notes, and the Exchanged Conversion Shares, respectively, and
upon exercise of the Exchanged Warrants, the Exchanged Warrant Shares, in each
case, when issued, will be validly issued, fully paid and nonassessable and free
from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock.

4.7 Transfer Taxes. On the Closing Date, all share transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance of the Exchanged Notes and Exchanged Warrants to be exchanged
with the Holder hereunder will be, or will have been, fully paid or provided for
by the Company, and all laws imposing such taxes will be or will have been
complied with in all material respects.

4.8 SEC Documents; Financial Statements. Except as disclosed in Schedule 4.8,
during the two (2) years prior to the date hereof, the Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the 1934 Act
(all of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). The Company has delivered to the Holder or their respective
representatives true, correct and complete copies of each of the SEC Documents
not available on the EDGAR system reasonably requested by the Holders or their
respective representatives in writing. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading. As of their respective dates, the
financial statements of the Company included in the SEC



--------------------------------------------------------------------------------

Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto as in effect as of the time of filing. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate). No other information provided by or on behalf of the Company to the
Holder which is not included in the SEC Documents contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein not materially misleading, in the light of the
circumstance under which they are or were made.

4.9 Equity Capitalization. As of August 2, 2014, the authorized capital stock of
the Company consists of (i) 300,000,000 shares of Common Stock, of which,
84,860,314 are issued and outstanding and 2,045,847 shares are reserved for
issuance pursuant to securities (other than the Exchanged Notes and the
Exchanged Warrants) exercisable or exchangeable for, or convertible into, shares
of Common Stock plus additional shares subject to restricted share units
pursuant to the Company’s equity plan. 351,692 shares of Common Stock are held
in treasury. All of such outstanding shares are duly authorized and have been,
or upon issuance will be, validly issued and are fully paid and nonassessable.
To the Company’s knowledge, as of the date hereof, no Person owns 10% or more of
the Company’s issued and outstanding shares of Common Stock (calculated based on
the assumption that all Convertible Securities (as defined in the Exchanged
Note), whether or not presently exercisable or convertible, have been fully
exercised or converted (as the case may be) taking account of any limitations on
exercise or conversion (including “blockers”) contained therein without
conceding that such identified Person is a 10% stockholder for purposes of
federal securities laws). Except as disclosed in Schedule 4.9: (i) none of the
Company’s or any Subsidiary’s capital stock is subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company or any Subsidiary; (ii) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act (except pursuant to the
Registration Rights Agreement and as contemplated by the Securities Purchase
Agreement); (iii) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is bound to redeem
a security of the Company or any of its Subsidiaries; (iv) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities; (v) neither the Company nor
any Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (vi) neither the Company nor
any of its Subsidiaries have any liabilities or obligations required to be
disclosed in the SEC Documents which are not so disclosed in the SEC Documents,
other than those incurred in the ordinary course of the Company’s or its
Subsidiaries’ respective businesses and which, individually or in the aggregate,
do not or could not have a Material Adverse Effect. The Company has furnished or
otherwise made available to the Holder true, correct and complete copies of the
Company’s Certificate of Incorporation, as amended and as in effect on the date
hereof (the “Certificate of Incorporation”), and the Company’s bylaws, as
amended and as in effect on the date hereof (the “Bylaws”), and the terms of all
securities convertible into, or exercisable or exchangeable for, shares of
Common Stock and the material rights of the holders thereof in respect thereto
that have not been disclosed in the SEC Documents.

4.10 Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Holder or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Agreements and other than in connection with the Rights
Offering and the Designated Transaction or as requested by the Holder. The
Holder acknowledges that it has executed a letter regarding its disclosures with
the Company on or about the date hereof, the terms of which are incorporated
herein. Each press release issued by the Company or any of its Subsidiaries
during the twelve (12) months preceding the date of this Agreement did not at
the time of release contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
are made, not materially misleading. No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or



--------------------------------------------------------------------------------

its or their business, properties, liabilities, prospects, operations (including
results thereof) or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed.

5. Holder’s Representations and Warranties. As a material inducement to the
Company to enter into this Agreement and consummate the Exchange, Holder
represents, warrants and covenants with and to the Company as follows:

5.1 Ownership of Existing Note. The Holder owns the Existing Note free and clear
of any liens (other than the obligations pursuant to this Agreement and
applicable securities laws).

5.2 Reliance on Exemptions. The Holder understands that the Exchanged Securities
are being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein and in the
Exchange Documents in order to determine the availability of such exemptions and
the eligibility of the Holder to acquire the Exchanged Securities. Holder
acknowledges that the Exchanged Note shall be issued to the Holder in exchange
for the Existing Note and the Exchanged Warrant shall be issued to the Holder in
exchange for the Existing Warrant, in each case, without the payment of any
additional consideration.

5.3 No Governmental Review. The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Exchanged Securities nor have such
authorities passed upon or endorsed the merits of the offering of the Exchanged
Securities.

5.4 Validity; Enforcement. This Agreement and the Exchange Documents to which
the Holder is a party have been duly and validly authorized, executed and
delivered on behalf of the Holder and shall constitute the legal, valid and
binding obligations of the Holder enforceable against the Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

5.5 No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the Exchange Documents to which the Holder is a party, and the
consummation by the Holder of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the Holder
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the Holder,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.

6. Covenants.

6.1 Reasonable Best Efforts. The Company shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 8 of this Agreement. The Holder shall use its reasonable best efforts to
timely satisfy each of the conditions to be satisfied by it as provided in
Section 7 of this Agreement.

6.2 Disclosure of Transactions and Other Material Information. On or before 9:30
a.m., New York time, within one Business Day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing all
the material terms of the transactions contemplated by the Agreements in the
form required by the 1934 Act and attaching all the material Agreements
(including, without limitation, this Agreement, the form of the Exchanged Notes
and the form of the Exchanged Warrants) (including all attachments, the “8-K



--------------------------------------------------------------------------------

Filing”). From and after the issuance of the 8-K Filing, the Company shall have
disclosed all material, non-public information (if any) delivered to the Holder
by the Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Agreements.

6.3 Fees. The Company shall reimburse Greenberg Traurig, LLP (counsel to the
Holder), on demand, for all reasonable, documented costs and expenses incurred
by it in connection with preparing and delivering this Agreement (including,
without limitation, all reasonable, documented legal fees and disbursements in
connection therewith, and due diligence in connection with the transactions
contemplated thereby) (the “Lead Investor Counsel Expenses”) in an aggregate
amount not to exceed $10,000.00.

6.4 Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of (i) the Exchanged Notes (and upon conversion of the
Exchanged Notes, the Exchanged Conversion Shares) may be tacked onto the holding
period of the Existing Notes and (iii) the Exchanged Warrants (and upon exercise
of the Exchanged Warrants, the Exchanged Warrant Shares (if acquired using a
Cashless Exercise (as defined in the Exchanged Warrant))) may be tacked onto the
holding period of the Existing Warrants, and the Company agrees not to take a
position contrary to this Section 4.4. The Company agrees to take all actions,
including, without limitation, the issuance by its legal counsel of any
necessary legal opinions, necessary to issue the Exchanged Conversion Shares and
Exchanged Warrant Shares that are freely tradable on the Principal Market
without restriction and not containing any restrictive legend without the need
for any action by the Holder.

6.5 Rights Offering; Ownership.

(a) If and to the extent that the Holder acquires shares of Common Stock in the
Rights Offering that are “restricted securities” pursuant to Rule 144 under the
Securities Act (the “Holder Rights Offering Restricted Shares”), then the
Company agrees to file a resale registration statement with respect to the
Holder Rights Offering Restricted Shares (the “Rights Offering Subsequent
Registration Statement”) within five (5) business days after the closing date
for the Rights Offering, which registration statement may at the Company’s
election also cover the resale of any other shares acquired by other
participants in the Rights Offering that are “restricted securities” pursuant to
Rule 144. The Company’s and the Holder’s obligations with respect to the Rights
Offering Subsequent Registration Statement shall be set forth in a registration
rights agreement in the form of the Registration Rights Agreement (as defined in
the SPA), mutatis mutandis, to be entered into by the Holder and the Company
following the Closing. In the event that the 20-Day Adjusted VWAP (as defined
below) as of the date on which the Rights Offering Subsequent Registration
Statement is initially declared effective by the SEC (the “Effective Date”) is
less than the price paid by the Holder for the Holder Rights Offering Restricted
Shares in the Rights Offering (the “Subscription Price”), then the Company shall
pay to the Holder a one-time cash payment in an amount equal to the VWAP
Adjustment Amount (as defined below) within five (5) Business Days after the
Effective Date. Notwithstanding anything to the contrary contained in this
Agreement, in the event the staff of the SEC (the “Staff”) or the SEC seeks to
characterize any offering pursuant to the Rights Offering Subsequent
Registration Statement filed pursuant to this Agreement as constituting an
offering of securities by, or on behalf of, the Company, or in any other manner,
such that the Staff or the SEC do not permit the Rights Offering Subsequent
Registration Statement to become effective for all of the Holder Rights Offering
Restricted Shares and used for resales in a manner that does not constitute such
an offering and that permits the continuous resale at the market by the Holder
participating therein without being named therein as an “underwriter,” then the
Company shall reduce the number of Holder Rights Offering Restricted Shares to
be included in the Rights Offering Subsequent Registration Statement by the
Holder (with pro rata reductions to the shares of Common Stock to be registered
by any other person or entity included on such Rights Offering Subsequent
Registration Statement) until such time as the Staff and the SEC shall so permit
the Rights Offering Registration Statement to become effective as aforesaid
(such reduced number of shares of Common Stock of the Holder not registered on
the Rights Offering Registration Statement, the “Unregistered Shares”). In the
event that the 20-Day Adjusted VWAP as of the date on which the Unregistered
Shares become initially eligible to be resold by the Holder pursuant to Rule 144
(the “144 Date”) is less than the Subscription Price, then the Company shall pay
to the Holder a one-time cash payment in an amount equal to the VWAP
Unregistered Share Adjustment Amount (as defined below) within five (5) Business
Days after the 144 Date.

(b) For purposes of this Agreement, (i) the “20-Day Adjusted VWAP” means, as of
any date of determination, an amount equal to the product of (x) 87.5%
multiplied by (y) the volume weighted-average



--------------------------------------------------------------------------------

price for the Common Stock on the NASDAQ Global Select Market over the twenty
(20) consecutive trading day period (for the avoidance of doubt, the foregoing
refers to the volume weighted-average price for the entire 20 day trading day
period) ending on the trading day immediately preceding such date of
determination; (ii) the “VWAP Adjustment Amount” means an amount equal to the
product of (x) an amount equal to Subscription Price minus the 20-Day Adjusted
VWAP as of the Effective Date, multiplied by (y) the number of Holder Rights
Offering Restricted Shares (excluding any Unregistered Shares); and (iii) the
“VWAP Unregistered Share Adjustment Amount” means an amount equal to the product
of (x) an amount equal to Subscription Price minus the 20-Day Adjusted VWAP as
of the 144 Date, multiplied by (y) the number of Unregistered Shares.

(c) The Holder agrees, on behalf of itself and the Attribution Parties (as
defined in the Exchanged Note and the Exchanged Warrant), that the Holder and
the Attribution Parties shall not take any action that would result in the
Holder’s and the Attribution Parties’ beneficial ownership of Common Stock,
collectively, exceeding more than 19.99% of the total number of shares of Common
Stock then issued and outstanding unless and until the Company has obtained the
approval of its stockholders for the Holder’s and the Attribution Parties’
beneficial ownership, collectively, to exceed 19.99%.

7. Conditions to Company’s Obligations Hereunder.

The obligations of the Company to the Holder hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion by providing the Holder with prior written notice
thereof:

7.1 The Holder shall have duly executed this Agreement and delivered the same to
the Company.

7.2 The Holder shall have delivered to the Company the Existing Note and the
Existing Warrant.

7.3 The representations and warranties of the Holder shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date which shall be true and correct as of such specified
date), and the Holder shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Holder at or prior
to the Closing Date.

8. Conditions to Holder’s Obligations Hereunder.

The obligations of the Holder hereunder are subject to the satisfaction of each
of the following conditions, provided that these conditions are for the Holder’s
sole benefit and may be waived by the Holder at any time in its sole discretion
by providing the Company with prior written notice thereof:

8.1 The Company shall have duly executed and delivered this Agreement to the
Holder.

8.2 The Company shall have paid the Lead Investor Counsel Expenses to Greenberg
Traurig LLP by wire transfer of U.S. dollars and immediately available funds in
accordance with the written instructions of Greenberg Traurig LLP delivered to
the Company on or prior to the Closing Date.

8.3 The Company shall have duly executed and delivered to the Holder the
Exchanged Note and the Exchanged Warrant.

8.4 The Company shall have delivered to the Holder a certificate, in the form
acceptable to the Holder, duly executed by the Secretary of the Company and
dated as of the Closing Date, as to (i) the resolutions authorizing the
transactions contemplated hereby as adopted by the Company’s board of directors,
in a form reasonably acceptable to the Holder, (ii) the Certificate of
Incorporation of the Company and (iii) the Bylaws of the Company, each as in
effect at the Closing.



--------------------------------------------------------------------------------

8.5 Each and every representation and warranty of the Company contained herein
and in Section 3 of the Securities Purchase Agreement (other than the
representations and warranties set forth in clauses (a) through (e), (k),
(r) and (pp) and the second to last sentence of clause (n) of Section 3 of the
Securities Purchase Agreement) shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though
originally made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such date);
provided, however, that (i) the defined term “SEC Documents” as used in the
Securities Purchase Agreement shall have the meaning set forth in Section 4.8
hereto, (ii) the references to February 2, 2013 set forth in Section 3(l) of the
Securities Purchase Agreement shall be deemed to be references to May 28, 2014,
and (iii) the third sentence of Section 3(x) of the Securities Purchase
Agreement shall be deemed to be amended by adding the following at the end of
such sentence : “except for infringement that would not reasonably be expected
to have a Material Adverse Effect”. The Company shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions set forth herein required to be performed, satisfied or complied with
by the Company at or prior to the Closing Date. The Holder shall have received a
certificate, duly executed by the Chief Executive Officer of the Company, dated
as of the Closing Date, to the foregoing effect in the form reasonably
acceptable to the Holder.

8.6 The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market.

8.7 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Agreements.

9. Termination.

In the event that the Closing does not occur on or before five (5) Business Days
from the date hereof due to the Company’s or the Holder’s failure to satisfy the
conditions set forth in Sections 7 and 8 hereof (and the nonbreaching party’s
failure to waive such unsatisfied conditions(s)), the nonbreaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party. Upon such termination, the terms hereof (other than, in the case of
a termination by the Company, Section 3 hereof) shall be null and void and the
parties shall continue to comply with all terms and conditions of the
Agreements, as in effect prior to the execution of this Agreement.

10. Miscellaneous.

10.1 Miscellaneous Provisions. Section 9 of the Existing Securities Purchase
Agreement (as amended hereby) (other than clauses (i), (j), (k), (m), (n),
(o) and (p) thereof) is hereby incorporated by reference herein, mutatis
mutandis.

[The remainder of the page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

THE WET SEAL, INC. By:  

/s/ Steven H. Benrubi

  Name:   Steven H. Benrubi   Title:   Executive Vice President, Chief Financial
Officer

 

[Signature Page to Amendment, Consent and Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

HOLDER: HUDSON BAY MASTER FUND LTD. By:  

/s/ George Antonopoulos

  Name:   George Antonopoulos   Title:   Authorized Person

 

[Signature Page to Amendment, Consent and Exchange Agreement]